Citation Nr: 0933012	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right translabyrinthine craniectomy, gross total resection of 
acoustic neuroma, claimed as secondary to service-connected 
acoustic neuroma of the right ear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right translabyrinthine 
craniectomy, gross total resection of acoustic neuroma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  In correspondence received in June 2009 the 
Veteran's representative indicated that the Veteran did not 
wish to have either a RO or Board hearing on these matters.  
This case was previously before the Board in August 2007.

As reflected on the title page of this decision, the Board 
has characterized the issue on appeal as entitlement to 
service connection for residuals of a right translabyrinthine 
craniectomy, gross total resection of acoustic neuroma, 
claimed as secondary to service-connected acoustic neuroma of 
the right ear.  VA has previously characterized the issues as 
entitlement to service connection for an eye disability (Gold 
weight in the right eye), entitlement to service connection 
for residuals of removal of cartilage from behind the ear to 
put in the right eye lid, entitlement to service connection 
for a gortex strip in the face, entitlement to service 
connection for a neck surgery scar, entitlement to service 
connection for loss of the ability to smile, and entitlement 
to service connection for right nostril disability, all 
claimed as secondary to acoustic neuroma of the right ear.  
In a statement received in September 2007 the Veteran also 
asserted that he had dry eye, facial tingling, balance loss, 
trouble swallowing, feeling of fullness in the right ears, 
and occasional headaches, secondary to his service-connected 
acoustic neuroma.  In a statement received in September 2008 
the Veteran raised the issue of entitlement to service 
connection for surgical loss of the skull behind his right 
ear, also apparently secondary to his service-connected 
acoustic neuroma.

It is clear to the Board that the substance of the Veteran's 
claims has been to claim service connection for his acoustic 
neuroma of the right ear and the residuals that resulted from 
the July 1998 VA surgery.  In the manner of the guidance 
offered in the case of Clemons v. Shinseki, 23 Vet App 1 
(2009), the Board finds that styling the issue as the Board 
has done in this case is more fair to the Veteran.

Additional evidence pertinent to the appeal was received 
(apparently in June 2009) and the Veteran, through his 
representative, has waived initial RO consideration of this 
evidence.  The Board also notes that VA medical records dated 
April 2004 to February 2009 have also been associated with 
the claims file, subsequent to the October 2008 statement of 
the case.  In light of the grant of entitlement to service 
connection for residuals of a right translabyrinthine 
craniectomy, gross total resection of acoustic neuroma, the 
Board is able to adjudicate this issue without remanding it 
to the RO for consideration of this evidence.

In a September 2007 statement the Veteran raised the issue of 
entitlement to an increased rating for his service-connected 
adjustment disorder.  This matter is referred to the RO for 
the appropriate action.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a right translabyrinthine 
craniectomy, gross total resection of acoustic neuroma, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Residuals of a right translabyrinthine craniectomy, gross 
total resection of acoustic neuroma, are etiologically 
related to service-connected acoustic neuroma of the right 
ear.


CONCLUSION OF LAW

Residuals of a right translabyrinthine craniectomy, gross 
total resection of acoustic neuroma, are proximately due to 
service-connected acoustic neuroma of the right ear.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's 
claim of entitlement to service connection for residuals of a 
right translabyrinthine craniectomy, gross total resection of 
acoustic neuroma, any deficiency as to VA's duties to notify 
and assist, pursuant to the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), is rendered moot.

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310.

An August 2007 Board decision granted the Veteran service 
connection for acoustic neuroma of the right ear.  A November 
2007 rating decision, in effectuating the August 2007 Board 
decision, assigned the Veteran a 10 percent initial rating 
(under Diagnostic Code 6100) for his acoustic neuroma of the 
right ear, effective from December 12, 2002.

VA records reveal that in July 1998 the Veteran underwent a 
right translabyrinthine craniectomy, gross total resection of 
acoustic neuroma.  The July 1998 VA operation was performed 
on the Veteran's service-connected acoustic neuroma.  It is 
clear (as noted by a July 2007 VA ophthalmologist, and as 
noted by the physician in the July 1998 VA surgery report and 
the September 1999 VA ear examiner) that residuals of a right 
translabyrinthine craniectomy, gross total resection of 
acoustic neuroma, are related to the Veteran's service-
connected acoustic neuroma of the right ear.  As such, the 
Board finds that service connection for residuals of a right 
translabyrinthine craniectomy, gross total resection of 
acoustic neuroma, as secondary to service-connected acoustic 
neuroma of the right ear, is warranted.




ORDER

Service connection for residuals of a right translabyrinthine 
craniectomy, gross total resection of acoustic neuroma, 
claimed as secondary to service-connected acoustic neuroma of 
the right ear, is granted.


REMAND

As noted above, a November 2007 rating decision implemented 
the Board's August 2007 decision which granted service 
connection for an acoustic neuroma of the right ear, and 
assigned a 10 percent initial evaluation, effective from 
December 12, 2002.  Notice of the determination was provided 
to the Veteran in May 2008.  A statement from the Veteran's 
representative, received in September 2008, may be reasonably 
construed as a notice of disagreement with the assigned 10 
percent initial rating for the right ear acoustic neuroma 
(now status post gross resection and right translabyrinthine 
craniectomy).  The Veteran has not been provided a statement 
of the case as to the issue of entitlement to an initial 
evaluation in excess of 10 percent for the service-connected 
residuals of the right ear acoustic neuroma, status post 
gross resection and right translabyrinthine craniectomy.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

While recognizing that the Veteran has residuals resulting 
from his July 1998 VA surgery, the medical evidence of record 
is insufficient to assess the residuals with specificity for 
rating purposes.  While some residuals have been explicitly 
identified, such as by the July 2007 VA ophthalmologist, and 
as noted in the July 1998 VA surgery report and a September 
1999 VA ear disease examination, the Board finds that 
additional examination would be useful to ensure 
consideration of all associated manifestations of the 
residuals of the right translabyrinthine craniectomy, gross 
total resection of acoustic neuroma, that are for 
consideration in rating the disability.

As such, the Veteran should be afforded a VA examination to 
determine the nature and extent of all current residuals of 
the right translabyrinthine craniectomy, gross total 
resection of acoustic neuroma.  Upon identifying such 
residuals, the RO should rate the disabilities found in 
accordance with the criteria in the applicable diagnostic 
codes and the principles of Esteban v. Brown, 6 Vet. App. 
259, 261(1994) and the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA examination by appropriate examiner(s) 
to determine the nature and extent of all 
current residuals of the right 
translabyrinthine craniectomy, gross 
total resection of acoustic neuroma.  The 
claims files must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

2.  The AOJ should then readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
residuals of a right translabyrinthine 
craniectomy, gross total resection of 
acoustic neuroma.  The RO should rate the 
disabilities found in accordance with the 
criteria in the applicable diagnostic 
codes and the principles of Esteban v. 
Brown, 6 Vet. App. 259, 261(1994) and the 
provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding).  If the benefits sought 
are not granted to the Veteran's 
satisfaction, a statement of the case 
should be issued as to the issue of 
entitlement to an initial rating in 
excess of 10 percent.  The Veteran and 
his representative should be advised that 
only if a timely substantive appeal is 
received as to the matter, will the issue 
be returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


